Name: Commission Regulation (EEC) No 2669/85 of 23 September 1985 amending Regulation (EEC) No 147/85 laying down, for the 1984/85 wine year, detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 253/6 Official Journal of the European Communities 24. 9 . 85 COMMISSION REGULATION (EEC) No 2669/85 of 23 September 1985 amending Regulation (EEC) No 147/85 laying down, for the 1984/85 wine year, detailed implementing rules for the distillation referred to in Article 41 of Regu ­ lation (EEC) No 337/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, adjusted in order to ensure the smooth implementa ­ tion of the distillation measure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 798/85 (2), and in particular Articles 41 (7) and 65 thereof, Whereas, under Article 7 of Commission Regulation (EEC) No 147/85 (3), as last amended by Regulation (EEC) No 2024/85 (4), the competent authorities may calculate and notify to producers the quantities to be delivered by each ; whereas such notifications must be made before 15 May 1985 ; whereas during this, the first year of the application of compulsory distillation, some authorities were, because of technical and administrative problems, unable to meet that deadline ; whereas it is therefore advisable to remove the reference to that date and specify that notification should be made in good time, in such a way as to allow the persons concerned to meet their obligations ; Article 1 Regulation (EEC) No 147/85 is hereby amended as follows : 1 . The second subparagraph of Article 7 ( 1 ) is replaced by the following : The competent authorities may, however, calculate and notify to producers the quantities to be delivered by each . Such notifications shall be made in good time, in such a way as to allow the persons covered by the measure to meet their obligations with regard to delivery.' 2 . The following Article 1 3a is inserted : 'Article 13a 1 . The competent authorities concerned may enforce the obligations laid down in this Regula ­ tion even where the period specified in Article 10 (5) for delivery of the table wine has expired. 2. In cases where the provisions of paragraph 1 are applied, the deadlines specified in Articles 10 (6), 11 , 12 and 13 which must be met by the distiller and, where applicable, the fortifier of wine for distillation shall be adjusted on an individual basis by the competent authorities in the light of the date on which the wine is delivered to the distillery.' Whereas the time limits for delivery of the table wine and for distillation are laid down in Article 10 (5) of Regulation (EEC) No 147/85 ; whereas it should be specified that the competent authorities may enforce the obligations concerned even after expiry of the said time limits, in particular by way of administrative measures of constraint or after the matter has been referred to the courts ; whereas the deadlines which the distiller and, where applicable, the fortifier of wine for distillation must meet in such cases should be Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 19 January 1985 . (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . 0 OJ No L 89, 29 . 3 . 1985, p. 1 . 0 OJ No L 16, 19 . 1 . 1985, p. 25. (4) OJ No L 191 , 22. 7. 1985, p. 39 . 24. 9. 85 Official Journal of the European Communities No L 253/7 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1985. For the Commission Frans ANDRIESSEN Vice-President